Reddy v WSYR NewsChannel 9 (2018 NY Slip Op 07577)





Reddy v WSYR NewsChannel 9


2018 NY Slip Op 07577


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


1071 CA 18-00197

[*1]DEEPIKA REDDY, PLAINTIFF-APPELLANT,
vWSYR NEWSCHANNEL 9, NEWPORT TELEVISION, LLC, AND CHRISTIE CASCIANO, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


DEEPIKA REDDY, PLAINTIFF-APPELLANT PRO SE.
BARCLAY DAMON LLP, BUFFALO (JOSEPH M. FINNERTY OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered January 2, 2018. The order denied the motion of plaintiff to vacate the prior order of the court. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Reddy v WSYR NewsChannel 9 ([appeal No. 1] — AD3d — [Nov. 9, 2018] [4th Dept 2018]).
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court